People v Blakey (2021 NY Slip Op 02539)





People v Blakey


2021 NY Slip Op 02539


Decided on April 28, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE
PAUL WOOTEN, JJ.


2019-05199
2019-05200
 (Ind. No. 2225A/17, S.C.I. No. 1308/18)

[*1]The People of the State of New York, respondent,
vMaurice Blakey, appellant. Mark Diamond, New York, NY, for appellant.


Timothy D. Sini, District Attorney, Riverhead, NY (Edward A. Bannan of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the County Court, Suffolk County (John B. Collins, J.), both rendered September 26, 2018, as amended October 10, 2018, convicting him of attempted criminal possession of a weapon in the second degree and attempted criminal possession of a controlled substance in the third degree under Indictment No. 2225A/2017, and attempted criminal possession of a controlled substance in the third degree under Superior Court Information No. 1308/2018, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments, as amended, are affirmed.
The defendant's contention that his pleas of guilty were not entered into knowingly, voluntarily, and intelligently is unpreserved for appellate review since the defendant failed to move to withdraw his pleas or otherwise raise the issue before the County Court (see CPL 470.05[2]; People v Lopez, 71 NY2d 662, 665; People v Xajapajcuc, 191 AD3d 811; People v Currier, 191 AD3d 695). In any event, this contention is without merit, as the record demonstrates that the defendant knowingly, voluntarily, and intelligently entered into the negotiated pleas of guilty (see People v Seeber, 4 NY3d 780).
CHAMBERS, J.P., MILLER, DUFFY, LASALLE and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court